                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 SKYE R. PAIGE,                                   )
                                                  )
                 Plaintiff,                       )
                                                  )
         v.                                       )              No. 4:20-CV-320 HEA
                                                  )
 CITY OF FARMINGTON,                              )
                                                  )
                 Defendant.                       )

                          OPINION, MEMORANDUM AND ORDER

       Plaintiff moves for appointment of counsel. After considering the motion and the

pleadings, the motion is denied without prejudice to refiling at a later time.

                                            Background

       Plaintiff, proceeding pro se, filed her complaint on November 4, 2019 in the United States

District Court for the District of Kansas. Her complaint alleges that she was discriminated against

in violation of the Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e et seq.

Specifically, plaintiff alleges that she was subject to sexual harassment by a supervisor and was

then discharged by defendant City of Farmington (“Farmington”) in retaliation for filing a formal

complaint. The United States District Court for the District of Kansas granted plaintiff leave to

proceed in forma pauperis on November 25, 2019, and the Court transferred this case to the instant

Court on February 28, 2020.

                                             Discussion

       Defendant moved for appointment of counsel in the District of Kansas on November 4,

2019. Her request was denied by the District of Kansas on November 25, 2019. In its Order

denying plaintiff’s motion for counsel, the Court noted that at that point in the action, plaintiff had

not carried her burden in showing that she was entitled to appointment of counsel.
        There is no constitutional or statutory right to appointed counsel in civil cases. Nelson v.

Redfield Lithograph Printing, 728 F.2d 1003, 1004 (8th Cir. 1984). In determining whether to

appoint counsel, the Court considers several factors, including (1) whether the plaintiff has

presented non-frivolous allegations supporting his or her prayer for relief; (2) whether the plaintiff

will substantially benefit from the appointment of counsel; (3) whether there is a need to further

investigate and present the facts related to the plaintiff’s allegations; and (4) whether the factual

and legal issues presented by the action are complex. See Johnson v. Williams, 788 F.2d 1319,

1322-23 (8th Cir. 1986); Nelson, 728 F.2d at 1005.

        Although the Court has reviewed plaintiff’s filings, it is not yet clear that plaintiff has

presented non-frivolous allegations in her two-fold complaint.1 However, she has demonstrated,

at this point, that she can adequately present her claims to the Court, just as she did to the Equal

Employment Opportunity Commission. Additionally, neither the factual nor the legal issues in this

case are complex, as they appear to be a straight-forward employment discrimination and

retaliation action, brought pursuant to Title VII of the Civil Rights Act of 1964 (“Title VII”), 42

U.S.C. § 2000e et seq. To that end, the Court will deny plaintiff’s motion for appointment of

counsel at this time.

        The Court will entertain future motions for appointment of counsel as the case progresses.

        Accordingly,

        IT IS HEREBY ORDERED that plaintiff’s motion for appointment of counsel [Doc. #19]

is DENIED without prejudice.

        Dated this 27th day of March, 2020.


1
 As noted in the Court’s Memorandum and Order entered this same date, plaintiff filed two separate complaints on
November 4, 2019. Thus, the Court has ordered plaintiff to amend her complaint on a court-form. Plaintiff will have
thirty days to do so.


                                                       -2-
______________________________________
    HENRY EDWARD AUTREY
  UNITED STATES DISTRICT JUDGE




 -3-
